Case: 14-11268      Document: 00513155040         Page: 1    Date Filed: 08/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-11268
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 14, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ALLEN GORDON HUGHES, JR.,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 2:12-CR-48-1


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Allen Gordon Hughes, Jr., appeals his sentence for possession with
intent to distribute methamphetamine. He argues that the district court erred
in applying the U.S.S.G. § 2D1.1(b)(1) enhancement based on his possession of
a firearm in connection with the drug trafficking offense. We affirm.
       Hughes argues that the enhancement was erroneous because the loaded
firearm, found inside his luggage on the vehicle’s back seat, was not in the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11268    Document: 00513155040     Page: 2   Date Filed: 08/14/2015


                                 No. 14-11268

same location as the methamphetamine, which was stowed in the spare tire
well of the trunk. Hughes, however, failed to raise this argument in the district
court; therefore, review is for plain error only. See United States v. Krout, 66
F.3d 1420, 1434 (5th Cir. 1995). To show plain error, Hughes must show that
the error was clear or obvious and affects his substantial rights. See Puckett
v. United States, 556 U.S. 129, 135 (2009).
      For the enhancement to apply, the Government must establish a
temporal and spatial relation between the weapon, the drug trafficking, and
the defendant and may do so by showing that the weapon was found in the
same location where the drugs were stored or where part of the transaction
occurred. United States v. King, 773 F.3d 48, 53 (5th Cir. 2014), cert. denied,
135 S. Ct. 1865 (2015). Hughes has failed to show plain or obvious error
because the undisputed facts support the inference that he possessed the
firearm in connection with the methamphetamine delivery insofar as the
firearm and methamphetamine were found in the vehicle, where part of the
drug transaction occurred. See United States v. Farias, 469 F.3d 393, 399-400
(5th Cir. 2006); United States v. Brown, 217 F.3d 247, 261 (5th Cir. 2000).
      AFFIRMED.




                                       2